Title: Frederick A. Mayo to Thomas Jefferson, 4 May 1819
From: Mayo, Frederick A.
To: Jefferson, Thomas


          
            Respected Sir
            Richmond the 4 May 1819
          
          Your honours books will be ready the commencement of next week, and shall be forwarded agreeable to Order—The different Sizes of Pamphlets last done, made the books not look as well, as if they had been all of one Size, I shall finish thus carefully meself, and hope equally to your satisfaction if not more so—Remain Your honours
          
            humbleHumble Servant
            Frederick A Mayo
          
        